Exhibit 10.3

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment and Assumption
Agreement”) is entered into as of December 19, 2003 by and between ERP Operating
Limited Partnership, an Illinois Limited partnership (the “Partnership”) and
Equity Residential, a Maryland real estate investment trust and the sole general
partner of the Partnership (the “General Partner”).  Capitalized terms used in
this Assignment and Assumption Agreement and not otherwise defined herein shall
have the meanings given such terms in that certain Fifth Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of August 1, 1998,
as amended (the “Partnership Agreement”).

 

WITNESSETH:

 

WHEREAS, pursuant to Section 3.2.C. of the Partnership Agreement, Limited
Partners have the right (the “Exchange Right”) to request the General Partner
exchange Partnership Units held by such Limited Partners (individually, an
“Exchange Partner”) with respect to which an Exchange Partner submits written
notice (the “Tendered Units”) for an equal number of Common Shares subject to
the limitations and other requirements set forth in Section 3.2.C. and other
applicable provisions of the Partnership Agreement;

 

WHEREAS, pursuant to Section 3.2.C. of the Partnership Agreement, the General
Partner may, in its sole and absolute discretion, elect to cause the Partnership
to acquire the Tendered Units in exchange for a cash payment in an amount (the
“Cash Amount”) determined in accordance with Section 3.2.C. (the “Right to Elect
Consideration”); and

 

WHEREAS, the General Partner desires to assign to the Partnership, and the
Partnership desires to assume from the General Partner, the Right to Elect
Consideration in connection with any Tendered Units;

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1.                                       Assignment; Assumption.

 

(a)                                  The General Partner hereby grants, assigns,
conveys and transfers to the Partnership, and the Partnership hereby accepts
from the General Partner, all of the General Partner’s right, title and interest
in and to the Right to Elect Consideration; provided, however, that if the
Partnership, in connection with its exercise of such Right to Elect
Consideration, does not elect to pay the Cash Amount, then:  (i) the General
Partner shall satisfy the Exchange Partner’s exercise of the Exchange Right by
issuing and delivering Common Shares to such Partner and (ii) such transaction
shall be

 

--------------------------------------------------------------------------------


 

treated, for federal income tax purposes, as a transfer by the Exchange Partner
of the Tendered Units to the General Partner in exchange for the Common Shares;
and provided further that in no event shall the Partnership acquire or be deemed
to acquire a proprietary interest in any Common Shares issued as consideration
for the Tendered Units.  In addition, if the Partnership elects to pay the Cash
Amount, then (i) the General Partner shall pay such Cash Amount to the
Exchanging Partner and (ii) such transaction shall be treated, for federal
income tax purposes, as a transfer by the Exchange Partner of the Tendered Units
to the General Partner in exchange for the Cash Amount.  The General Partner
agrees to take such further action and to execute such additional documents as
may be reasonably necessary to effect the assignment of the Right to Elect
Consideration to the Partnership.

 

(b)                                 Subject to the second sentence of Section
1(a) hereof, from and after the date hereof, the Partnership assumes all right,
title and interest in and to and all obligations and liabilities relating to or
arising in connection with the Right to Elect Consideration.  The General
Partner agrees to take such further action and to execute such additional
documents as may be reasonably necessary to effect the assignment of the Right
to Elect Consideration to the Partnership.

 

(c)                                  The Partnership and the General Partner
agree that the Right to Elect Consideration shall be a management duty of the
General Partner governed by Section 9.1 of the Partnership Agreement.

 

2.                                       Successors and Assigns.  This
Assignment and Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns.

 

3.                                       Governing Law.  This Assignment and
Assumption Agreement, the rights and obligations of the parties hereto, and any
claims or disputes relating thereto, shall be governed by and construed in
accordance with the laws of State of Illinois (excluding the choice of law rules
thereof).

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Partnership and the General Partner have executed and
delivered this Assignment and Assumption Agreement as of the date first above
written.

 

 

 

ERP OPERATING LIMITED

 

PARTNERSHIP

 

 

 

By:

Equity Residential, its general

 

partner

 

 

 

 

 

 

By:

 /s/ Bruce C. Strohm

 

 

 

Name: Bruce C. Strohm

 

 

Title: EVP

 

 

 

 

 

EQUITY RESIDENTIAL

 

 

 

By:

 /s/ Bruce C. Strohm

 

 

Name: Bruce C. Strohm

 

Title: EVP

 

3

--------------------------------------------------------------------------------